Filed 9/2/15 In re M.N. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re M.N., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
M.N.,                                                                A143609
         Defendant and Appellant.                                    (Napa County
                                                                     Super. Ct. No. JV17221)



         Appellant M.N. appeals the juvenile court’s order continuing her as a ward of the
court under Welfare and Institutions Code section 6021 and imposing various conditions
of probation. Appellant contends a condition prohibiting her from possessing “any
ammunition, explosive, weapon or replica of a weapon” (the weapons condition) is
unconstitutionally vague. We will direct that the language of the condition be modified.
                                                  BACKGROUND
         In August 2012, the Napa County District Attorney filed a section 602 petition
alleging that appellant, born in February 1997, disturbed the peace for the benefit of a
criminal street gang (Pen. Code, §§ 415, 186.22, subd. (d)). In October, appellant
admitted the allegations and was granted deferred entry of judgment (§ 790).

1
    All undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
       Supplemental petitions alleging additional offenses were filed in February and
March 2013. In April, appellant was adjudged a ward of the court and placed on home
probation. Petitions alleging various violations of probation were filed in April, June,
and November of 2013 and in May 2014. Appellant admitted violations and was
reinstated on probation.
       Another supplemental petition was filed in September 2014, alleging an additional
offense and five violations of conditions of probation. Appellant admitted the allegations
of the petition. At the disposition hearing, the juvenile court continued appellant as a
ward of the court and reinstated home probation, with modified terms and conditions,
including a condition that “[t]he minor shall not possess any ammunition, explosive,
weapon or replica of a weapon.” This appeal followed.2
                                      DISCUSSION
       Appellant claims the weapons condition is unconstitutionally vague. We agree
and direct that the language of the condition be modified, although we will employ
language suggested by respondent.
       Appellant contends the language of the weapons condition “is unconstitutionally
vague and overbroad because it does not adequately describe what types of weapons are
prohibited and does not contain an express knowledge requirement.” She argues the
condition “should be modified to state: ‘You shall not knowingly possess any
ammunition, explosive, any object or replica of an object that you know is a dangerous,
illegal, or deadly weapon, or any object that you know can be used to cause bodily injury
or death where you intend such harm.’ ” She emphasizes that “[t]he term ‘any weapons’
includes not only specifically designed and inherently dangerous and deadly weapons
such as guns, but it can include objects like hammers and kitchen or pocket knives that
have nonlethal uses.” Appellant also claims the probation condition is unconstitutional
because it does not require that she knowingly possess the prohibited items. Respondent
agrees the language of the condition should be modified, but argues it should be modified

2
 The facts of the underlying offenses and probation violations are not relevant to
appellant’s claims on appeal.

                                             2
to state, “ ‘You shall not knowingly possess any ammunition, explosive, deadly or
dangerous weapon or replica of a weapon.’ ”
       “The concern underlying the void for vagueness doctrine is the due process
requirement of adequate notice. [Citation.] A probation condition is unconstitutional
when its terms are so vague people of ‘ “ ‘ “common intelligence” ’ ” ’ must guess at its
meaning. [Citation.] To survive a challenge on the ground of vagueness, a probation
condition ‘ “ ‘must be sufficiently precise for the probationer to know what is required of
him, and for the court to determine whether the condition has been violated.’ ” ’
[Citation.] A condition is sufficiently precise if its terms have a ‘plain commonsense
meaning, which is well settled . . . .’ ” (In re R.P. (2009) 176 Cal. App. 4th 562, 566–567
(In re R.P.).)
       In re R.P. considered a claim very similar to appellant’s claim. There, the minor
challenged on vagueness grounds “a probation condition prohibiting [him] from
possessing any ‘dangerous or deadly weapon’ ” (In re R.P., supra, 176 Cal.App.4th at p.
565), which is the same language respondent suggests should be added to the probation
condition in the present case. In re R.P. concluded “the phrase ‘dangerous or deadly
weapon’ is clearly established in the law” and, thus, “sufficiently precise for [the minor]
to know what is required of him.” (Id., at p. 568.) In particular, the condition “prohibits
[the minor] from possessing any item specifically designed as a weapon” and also “limits
[the minor’s] possession of any item not specifically designed as a weapon—[the minor]
is barred from possessing any item belonging to this latter category if he intends to use
the item to inflict or threaten to inflict death or great bodily injury.” (Id. at p. 570.)
       Appellant agrees the meaning of the phrase “dangerous or deadly weapon” is
clearly established, but she argues the additional language she proposes–referring to
knowledge that an object “ ‘can be used to cause bodily injury or death where [the
wielder] intend[s] such harm’ ”–is required for the condition to be constitutional. She
points out such intent is necessary for an ordinary object to be considered a “deadly or
dangerous weapon” and asserts the legal sources referenced in In re R.P. are “unfamiliar
to most minors and their parents.” We reject the suggestion that the language of the


                                                3
weapons condition must further define the phrase “deadly or dangerous weapon.” We
agree with In re R.P. that the phrase is sufficiently clear to pass constitutional muster and
will direct the juvenile court to modify the weapons condition as suggested by
respondent.
                                      DISPOSITION
       The juvenile court is directed to modify appellant’s probation condition relating to
weapons possession to state, “You shall not knowingly possess any ammunition,
explosive, deadly or dangerous weapon or replica of a weapon.” The juvenile court’s
orders are otherwise affirmed.




                                              4
                    SIMONS, Acting P. J.




We concur.




NEEDHAM, J.




BRUINIERS, J.




(A143609)



                5
6